DETAILED ACTION
This office action is in response to RCE filed on Feb. 05, 2021.
Claims 1 and 10 have been amended.
Claims 1, 3-10 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Lin (US Pub. No. 20190095195 A1 hereinafter “Lin”), and in view of Cheng et al. (China Pub. No. CN 107153561A hereinafter “Cheng”) and further view of Dai (China Pub. No. CN 208314763U hereinafter “Dai”) and Harada (US Pub. No. 20080235803 A1 hereinafter “Harada”)
Per claim 1 (Currently Amended)
A firmware update device, comprising:
Lin discloses
a first storage medium, storing firmware configuration data; a baseboard management controller, coupled to the first storage medium ([0004] “preserving firmware settings [firmware configuration data] in a baseboard management controller (BMC), or a flash memory component of a server system.  The BMC can store both "future firmware settings" and "current firmware setting."
wherein the 5baseboard management controller is configured to update the firmware configuration data ([0006] “The plurality of future firmware settings stored on the BMC can be updated”)
a processor, coupled to the first storage medium and the baseboard management controller ([0022] “FIG. 1 is a schematic block diagram illustrating an exemplary server system 100 configured to automatically preserving firmware settings in accordance with an implementation of the present disclosure.”)
Lin does not disclose
a retimer card, storing a card identifier and firmware; and wherein after the retimer is coupled to the processor, the processor detects the card identifier of the retimer, and updates the firmware of the retimer according to the 10firmware configuration data corresponding to the card identifier in response to identifying the card identifier
But Cheng discloses
an expansion card, storing a card identifier and firmware (page 3 “The expansion card identification information of each included expansion card…Second memory module, for storing firmware more new procedures on each described server node”)
wherein after an expansion card is coupled to the processor, the processor detects the card identifier of the expansion card, and updates the firmware of the expansion card according to the 10firmware configuration data corresponding to the card identifier in response to identifying the card identifier (page 2 “In a first aspect, the embodiments of the invention provide a kind of method for updating firmware in expansion card”) & page 3 “according to each described firmware respectively, by updating corresponding described solid of bag mark with the firmware Part updates bag, described at least one corresponding to expansion card identification information on the server node and firmware renewal bag mark expansion card to be updated is updated.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lin and teaching of Cheng including an expansion card, storing a card identifier and firmware and wherein after an expansion card is coupled to the processor, the processor detects the card identifier of the expansion card, and updates the firmware of the expansion card according to the 10firmware configuration data corresponding to the card identifier in response to identifying the card identifier in order to increase the efficiency being updated to the firmware in multiple expansion cards can be improved.
Cheng discloses an expansion card, but Lin and Cheng do not disclose a retime card.
However, Dai discloses
A retime card (on page 2 “In the present invention, the Retimer board for being transmitted outside PCIe signal chassis include Retimer card with Interposer card”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lin and Cheng and further including a retimer card as taught by Dai in order to maintain the Retimer board for transmitting outside PCIe signal chassis of signal transmission energy.
Dai discloses
The retimer card comprises a retimer (on page 2 “The Retimer card includes Retimer master chip”)
But Lin, Cheng and Dai do not disclose
wherein the retimer comprises: 15a second storage medium, coupled to the retimer, wherein the second storage medium of the retimer card stores the firmware of the retimer card; and a third storage medium, wherein the third storage medium of the retimer card stores the card identifier of the retimer card.
But Harada discloses
a SD card comprises: 15 a second storage medium, coupled to the SD card, wherein the second storage medium of the SD card stores the firmware of the SD card; and a third storage medium, wherein the third storage medium of the SD card stores the card identifier of the SD card ([0006] “where firmware is safely stored on an SD card so that the firmware is stored on a storage medium [the second storage medium] within an image forming device”  & [0029] “The SD card 136 includes a non-volatile storage medium [a third storage medium] and is extractably insertable to the multi-function machine 31 and the client device 1.  The SD card 136 stores a uniquely identifiable SD card serial ID [card identifier of the SD card] therein.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lin, Cheng and Dai and further including a SD card comprises: 15 a second storage medium, coupled to the SD card, wherein the second storage medium of the SD card stores the firmware of the SD card; and a third storage medium, wherein the third storage medium of the SD card stores the card identifier of the SD card as taught by Harada in order to store a firmware at a storage medium provided within multi-function machine and make an electronic signature file for the program using the serial ID of SD card.


The rejection of claim 1 is incorporated
Lin further discloses
wherein the baseboard 25management controller transmits a first notification message to the processor in response to updating the firmware configuration data ([0032] “The management device 103 (e.g., BMC) can communicate with processor 104 and storage device 111.” & [0034])

Per claim 5
The rejection of claim 1 is incorporated
Lin further discloses
wherein the processor transmits a second notification message to the baseboard management controller in response to reading the firmware configuration data ([0010] “processor to perform operations including: sending a plurality of current firmware settings to the BMC with a unique string mapping scheme”)

Per claim 10 (Currently Amended)
It is a method claim corresponding to the device claim 1 and is rejected the same reason set forth in connection of the rejection of claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Lin, and in view of Cheng, Dai and Harada and further view of Tsai et al. (US Pub. No. 20170005441 A1 hereinafter “Tsai”)

The rejection of claim 1 is incorporated
Dai discloses a retimer card and Cheng discloses updates the firmware of an expansion card according to the card identifier, but Lin, Cheng, Dai and Harada do not disclose
a cable port, wherein the cable port is connected to 20a cable; and the processor detects a cable identifier of the cable, and updates the firmware of the card according to the firmware configuration data corresponding to the cable identifier in response to identifying the cable identifier.
But Tsai discloses
a cable port, wherein the cable port is connected to 20a cable ([0008] “The connector includes a metal connecting element, a solder pad, and a control chip.  The metal connecting element is configured to connect with an electronically marked cable.”); and the processor detects a cable identifier of the cable ([0010] “the control chip updates stored cable identification information according to the signal.”), and updates the firmware of the card according to the firmware configuration data corresponding to the cable identifier in response to identifying the cable identifier ([0024] “allow the firmware, the cable identification information or some other data stored in the control chip of the connector to be still easily updated after the production of the connecter with the electronically marked cable is completed.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lin, Cheng, Dai and Harada and further including a cable port, wherein the cable port is connected to 20a cable; and the processor detects a cable identifier of the cable, and updates the firmware .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Lin, and in view of Cheng, Dai and Harada and further view of Chu et al. (US Pub. No. 20060282653 A1 hereinafter “Chu”)
Per claim 6
The rejection of claim 1 is incorporated
Dai discloses a retimer card, but Lin, Cheng, Dai and Harada do not disclose
wherein the processor 5determines to update the firmware of the retimer card in response to initial use of the retimer card.
But Chu discloses
the processor 5determines to update the firmware of memory card in response to initial use of memory card ([0011] “first, starting the memory card; then, determining whether there is a new firmware code or not in the nonvolatile memory; if it is determined that there is a new firmware code in the nonvolatile memory, then determining whether the new firmware code has been updated; if it is determined that the new firmware code has not been updated yet, then performing the firmware updating,”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lin, Cheng, Dai .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Lin, and in view of Cheng, Dai, Harada and Tsai and further view of Huang et al. (US Pub. No. 20150149660 A1 hereinafter “Huang”)
Per claim 7
The rejection of claim 3 is incorporated
Dai discloses a retimer card, but Lin, Cheng, Dai, Harada and Tsai do not disclose
wherein the processor determines to update the firmware of the retimer card in response to a variation of the cable identifier.
But Huang discloses
the processor determines to update the firmware of the network card in response to a variation of an identifier hardware peripheral ([0033] “when the server intends to change the subsystem identifier or subsystem vendor identifier of each of the hardware peripherals in the server, only the subsystem identifier or subsystem vendor identifier in the storage of the network card needs to be updated.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lin, Cheng, Dai, Harada and Tsai and further including the processor determines to update the firmware of the network card in response to a variation of an identifier hardware peripheral as taught 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Lin, and in view of Cheng, Dai and Harada and further view of Kim et al. (US Pub. No. 20070022179 A1 hereinafter “Kim”)
Per claim 8
The rejection of claim 4 is incorporated
Dai discloses a retimer card, but Lin, Cheng, Dai and Harada do not disclose
wherein the processor determines to update the firmware of the retimer card in response to receiving the first notification message.
But Kim discloses
the processor determines to update the firmware of cable card in response to receiving the first notification message ([0012] “an interface that receives homing information from a service provider, an update part that updates the firmware of the cable card according to the homing information”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lin, Cheng, Dai and Harada and further including the processor determines to update the firmware of cable card in response to receiving the first notification message as taught by Kim in order to provide a display device which transits a message about an update to cable card .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Lin, and in view of Cheng, Dai, Harada and Tsai and further view of Feldman et al. (US Pub. No. 20070136031 A1 hereinafter “Feldman”)
Per claim 9
The rejection of claim 3 is incorporated
Dai discloses a retimer card, but Lin, Cheng, Dai, Harada and Tsai do not disclose
wherein the processor determines a length corresponding to the cable according to the cable identifier, and updates the 15firmware of the retimer card according to the length corresponding to the cable.
Feldman discloses
the processor determines a length corresponding to the cable according to the cable identifier, and updates the software15software of card according to the length corresponding to the cable ([0017] “one or more variables upon which a particular electronic design or identification depends… such as cable length” & [0031] “The system (20) also updates the stock number (46) in the identification window (28) to include the cable length portion”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lin, Cheng, Dai, Harada and Tsai and further including the processor determines a length corresponding to the cable according to the cable identifier, and updates the software15software of card according to .

Response to Arguments
Applicant’s arguments filed on Feb. 05, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant argues the currently amended with respect to claim 1 the cited references do not teach or suggest “the retimer comprises: 15a second storage medium, coupled to the retimer, wherein the second storage medium of the retimer card stores the firmware of the retimer card; and a third storage medium, wherein the third storage medium of the retimer card stores storing the card identifier of the retimer card”
Examiner’s response: 
Examiner disagrees.
Applicant's arguments with respect to claims 1 and 10 have been considered but are
moot in view of the new ground(s) of rejection - see Harada, combine with Lin, Cheng and Dai as applied hereto.
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, and 10.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.